Title: From George Washington to William Fleming, 28 October 1755
From: Washington, George
To: Fleming, William



[Winchester, 28 October 1755]
To Ensign Fleming, of the Virginia Regiment.

You are hereby ordered to repair to Captain Hogg’s Company at Fort Dinwiddie, with eight good men: as that Company is without a Surgeon, if you will do that duty, an allowance will be made you for it. You are to provide medicines, &c. upon the best terms you can. This Order I expect will be immediately complied with; and that no Delays be offered. You are to account with Captain Bell for your recruiting money, before you leave him. If you should arrive at Augusta Court-House before Sergeant Wilper and his Party, you are to halt there until he joins, in order to escort the Ammunition, &c. for the Fort; where you will receive Clothes and Arms for the Men.
